DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Gass (Reg. #69,265) on 2/24/2021.
Please amend claims 1, 4, 5-7, 10 as follows:

	Claim 1, line 13, “-connection” has been replaced with - -connection- -

	Claim 4, line 16, “-connection” has been replaced with - -connection- -

	Claim 5, line 1, “apparatus” has been replaced with - -entity- -

	Claim 6, line 1, “apparatus” has been replaced with - -entity- -

	Claim 7, line 7, “gateway apparatus” has been replaced with - - gateway - -
		line 12, “gateway apparatus” has been replaced with - - gateway - -
		line 13, “-message” has been replaced with - -message- -
		line 14, “-connection” has been replaced with - -connection- -

	Claim 10, line 15, “gateway apparatus” has been replaced with - - gateway - -

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… sending, by the mobility management entity to the control plane gateway apparatus, a message for notifying the control plane gateway apparatus that a tracking area identifier of a tracking area in which the UE is located is not in the tracking area identifier list
 	receiving, by the mobility management entity a message comprising a parameter for indicating establishment of a second packet data network connection from the control plane gateway
 	wherein the second packet data network connection is a packet data network connection between the UE and a second user plane gateway, and the second user plane gateway is selected by the control plane gateway .… in combination with other limitations recited as specified in claims 1, 4, 10.

	… sending, by the mobility management entity to the control plane gateway apparatus, a message for notifying the control plane gateway apparatus that a tracking area identifier of a tracking area in which the UE is located is not in the tracking area identifier list
 	sending, by the control plane gateway to the mobility management entity a message comprising a parameter for indicating establishment of a second packet data network connection;
 	wherein the second packet data network connection is a packet data network connection between the UE and a second user plane gateway, and the second user plane gateway is selected by the control plane gateway.… in combination with other limitations recited as specified in claim 7.

 	The first closest prior art Bi et al (EP 3073789 A1) discloses a method and apparatus for updating a network when a controller re-selects a gateway.  However, Bi fails to disclose or render obvious the above italic as claimed.

	The second closest prior art Tan et al (USPN 2015/0110095) discloses a gateway system for allocating IP address to UEs and configuring a data path for a user plane entity to RAN, PDN or another gateway.  However, Tan fails to disclose or render obvious the above italic as claimed.

	The third closest prior art Eipe et al (USPN 2013/0142122) discloses a system and method for selecting a serving gateway for a UE by MME.  However, Eipe fails to disclose or render obvious the above italic as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI NGUYEN/Primary Examiner, Art Unit 2469